                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                Plaintiff,

 v.                                                       Case No. 18-CR-130

 BRET NAGGS, MARK WOGSLAND, and
 PETER ARMBRUSTER,

                Defendants.


       DEFENDANT MARK WOGSLAND’S MOTION FOR SANTIAGO PROFFER

        Defendant Mark Wogsland, by his undersigned counsel, hereby moves for an order

 requiring the government to file a written Santiago proffer with 60 days, identifying all co-

 conspirators and any co-conspirator statements it intends to present at trial. In support of the

 motion, Mr. Wogsland adopts and incorporates the Memorandum of Law submitted by co-

 defendant Bret Naggs on October 18, 2019.

        Respectfully submitted this 18th day of October, 2019.

                                                   Respectfully submitted,

                                                   MARK WOGSLAND

                                                   By:     s/ Ryan S. Hedges
                                                          One of His Attorneys

Ryan S. Hedges – IL Bar # 6284872
Junaid A. Zubairi – IL Bar # 6278783
Jonathon P. Reinisch – IL Bar # 6317528
Vedder Price P.C.
222 North LaSalle Street
Chicago, Illinois 60601
T: +1 312 609 7500
rhedges@vedderprice.com

Dated: October 18, 2019




          Case 2:18-cr-00130-LA-NJ Filed 10/18/19 Page 1 of 2 Document 92
                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing motion was served on all attorneys of record

in the above captioned case via the CM/ECF electronic filing system on October 18, 2019.


                                                          /s/ Ryan S. Hedges
                                                          Ryan S. Hedges




        Case 2:18-cr-00130-LA-NJ Filed 10/18/19 Page 2 of 2 Document 92
